          Case 1:21-cv-00870-CG-KK Document 1 Filed 09/03/21 Page 1 of 7


                              IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO


JAMIE KING,

                 Plaintiff,

vs.                                                      Case No. 1:21-cv-00870

HERZOG RAILROAD SERVICES, INC. and
MILL CITY ENVIRONMENTAL CORPORATION

                 Defendants.

                                            COMPLAINT
                                            (Jury Demand)


        COMES NOW Jamie King, Plaintiff above-named, by and through her attorney of record,

David B. Joeckel, Jr., The Joeckel Law Office, and for her cause of action against the Defendants

Herzog Railroad Services, Inc. (“Herzog”) and Mill City Environmental Corporation (“Mill

City”), complains, alleges and states as follows:

                                                    I.

                                   JURISDICTION AND VENUE

        1.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1331 because

this case involves a federal question. Venue in this Court is proper pursuant to 28 U.S.C.

§1391(b)(2) because Defendants maintain a place of business in Albuquerque, New Mexico which

is in this judicial district and a substantial part as the events giving rise to this action took place in

this judicial district.




COMPLAINT                                                                                          Page 1
            Case 1:21-cv-00870-CG-KK Document 1 Filed 09/03/21 Page 2 of 7


                                                II.

                                            PARTIES

Plaintiff

       2.       Plaintiff, Jamie King, is an individual residing in Albuquerque, Bernalillo County,

New Mexico, and was an employee of Defendant Herzog and Defendant Mill City.

Defendant

       3.       Defendant Herzog is a corporation duly authorized to do business in the State of

New Mexico. It can be served with process through its registered agent, CT Corporation System,

206 S Coronado Ave, Espanola, New Mexico 87532.

       4.       Defendant Mill City is a corporation duly authorized to do business in the State of

New Mexico. It can be served with process through its registered agent, Registered Agents, Inc.,

530-B Harkle Road, Ste 100, Santa Fe, New Mexico 87505.

                                                III.

                                             FACTS

       5.       Plaintiff was employed by Mill City on Mill City’s Rail Runner Contract with

Herzog Transit Systems, Inc. (“Herzog”) from 2012 to June 26, 2020, during which she was

subjected to sex discrimination and retaliation. Both Mill City and Herzog were Plaintiff’s

employers.

       6.       At Mill City, the work environment is almost entirely male dominated. Plaintiff

was the only female in a management position. During night shifts throughout her career, Plaintiff

would work with approximately ten male employees. During day shifts throughout her career,

Plaintiff worked alongside approximately twelve male employees. Plaintiff ran a successful crew

for nearly five years. Plaintiff was the first female mechanical employee ever hired by Herzog and

Mill City. By 2020, Plaintiff was one of two females and sixteen male Mill City employees, who

worked alongside three male Herzog employees. The male employee’s disregarded Plaintiff at

COMPLAINT                                                                                    Page 2
         Case 1:21-cv-00870-CG-KK Document 1 Filed 09/03/21 Page 3 of 7


virtually every turn. Subordinate employees ignored Plaintiff when she presented ideas or gave

orders. Plaintiff’s direct supervisors at Mill City and Herzog disregarded Plaintiff when she made

reports of discrimination, harassment, and safety violations.

       7.      Plaintiff’s position as a lead mechanic required her to delegate tasks, plan work

with other employees, and train crews daily. Plaintiff only had issues with two employees, who

told other employees they did not want to be managed by a female. Plaintiff reported their

comments on several occasions.

       8.      Plaintiff initially worked on the night shift. The night team worked well together

and rarely had any issues. The issues arose when Plaintiff was placed on some day shifts. During

the day shifts, Plaintiff was subjected to discrimination and harassment based on her sex.

Specifically, Jason Lujan (“Lujan”) treated Plaintiff as inferior because she is a female.

       9.      Further, Lujan was treated favorably over Plaintiff because Lujan is a male. Lujan

received higher pay without extra certifications, while Plaintiff—who had more experience and

credentials—was required to obtain additional certifications to receive the higher wage. Further,

Lujan was given hours in a position that Plaintiff was more qualified. Lujan frequently and severely

harassed Plaintiff because of her sex which created a discriminatory and hostile work environment

during these work hours.

       10.     Mill City then opened a safety champion position. Mill City created the position to

address increasing reportable health and safety violations. Although Plaintiff resisted, she

reluctantly agreed to take the position after a request from management. Julie Davies (“Davies”)

told Plaintiff to write something in the safety book every day for the first few months. Plaintiff, as

instructed, wrote safety issues in the book. Plaintiff primarily reported critical blue flag violations.

Plaintiff further wrote other problems that other employees requested her to write. Instead of

applauding Plaintiff for doing a great job of reporting safety violations—a task she was instructed

to perform by Davies—Mill City labeled her a “tattle tale” and a whiny female.

COMPLAINT                                                                                         Page 3
         Case 1:21-cv-00870-CG-KK Document 1 Filed 09/03/21 Page 4 of 7


       11.     Finally, Mill City conducted inadequate internal investigations after Plaintiff made

several claims of discrimination, harassment, and other safety issues. Mill City’s investigations

were not “thorough” and “prompt.” Plaintiff was never approached about any of the investigations.

Plaintiff’s claims took weeks and even months to be addressed by management.

       12.     Conversely, male employee’s allegations were taken seriously, investigations were

thorough, and resolutions were prompt. Specifically, an allegation was made by a new hire, George

Reed, against Plaintiff. While Defendants give male employees multiple chances or ignored

allegations—Mill City’s resolution against Plaintiff was termination. Defendants never

approached Plaintiff about the allegation from Reed before termination.

       13.     Defendants fostered a male-dominated environment, showed favoritism towards

male employees, and even placed Plaintiff in a position with specified job duties that exacerbated

the discrimination and hostility. Even Mill City directly discriminated against Plaintiff, labeling

her a “tattle tale” and implying she was just a whiney woman. Defendants’ employment and

dispute resolution decisions were based on sexual discrimination. They favored male employees

over female employees. The lack of resolution only exacerbated the severity and frequency of the

harassment. When Plaintiff reported issues, Mill City proceeded to harass Plaintiff and,

eventually, terminate her.

       14.     On June 26, 2020, Mill City and Herzog terminated Plaintiff’s employment for

insubordination and “conduct unbecoming.” Plaintiff’s termination was pretextual. She was

terminated based on her sex, and she was retaliated against for filing a complaint for sex

discrimination and harassment.




COMPLAINT                                                                                    Page 4
         Case 1:21-cv-00870-CG-KK Document 1 Filed 09/03/21 Page 5 of 7


                                                 IV.

                                      CAUSES OF ACTION

A.     Discrimination and Retaliation Under Title VII

       15.     Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

       16.     Plaintiff has been subjected to a hostile work environment because of her sex.

       17.     Plaintiff was subjected to discriminatory actions by the employees of the

Defendants because of her sex.

       18.     Plaintiff was terminated because of her sex.

       19.     Plaintiff has been retaliated against by Defendants for making a complaint for sex

discrimination and harassment. Therefore, Defendant has violated Title VII.

       20.     Defendants’ violation of Title VII has directly and approximately caused damage

to Plaintiff, for which she hereby sues Defendants.

                                                  V.

                                            DAMAGES

       21.     Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

       22.     As a result of Defendants’ employee's actions, Plaintiff seeks damages in an amount

within the jurisdictional limits of this Court, including but not limited to, front pay, back pay, past

and future mental anguish, past and future loss of enjoyment of life, punitive damages, and

reasonable attorney’s fees.

       23.     Attached as Exhibit A and Exhibit B is a true and correct copy of the Right to Sue

for Herzog and Mill City, respectively, which Plaintiff received after exhausting her administrative

remedies by first filing a charge with the EEOC.



COMPLAINT                                                                                        Page 5
         Case 1:21-cv-00870-CG-KK Document 1 Filed 09/03/21 Page 6 of 7


                                                VI.

                               REQUEST FOR JURY DEMAND

       24.     Plaintiff hereby demands a jury trial.

                                                VII.

                                    PRAYER FOR RELIEF
       WHEREFORE, Plaintiff prays as follows:

               (1)     That the Court award the Plaintiff judgment against Defendants for

damages;

               (2)     That the Court award all other sums as shall be determined to fully and fairly

compensate the Plaintiff for all general, special, incidental and consequential damages incurred or

to be incurred by Plaintiff as the direct and proximate result of the acts and omissions of the

Defendants, including punitive damages;

               (3)     That the Court award Plaintiff her costs, disbursements, and reasonable

attorney’s fees incurred;

               (4)     That the Court award Plaintiff the opportunity to amend or modify the

provisions of this Complaint as necessary or appropriate after additional or further discovery is

completed in this matter, and after all appropriate parties have been served;

               (5)     That the Court award such other and further relief as it deems necessary and

reasonable.

       DATED this 3rd day of September, 2021.




COMPLAINT                                                                                      Page 6
      Case 1:21-cv-00870-CG-KK Document 1 Filed 09/03/21 Page 7 of 7


                                  Respectfully submitted,

                                  THE JOECKEL LAW OFFICE



                                  __/s/ David B. Joeckel, Jr._____________________
                                  David B. Joeckel, Jr.
                                  NM Bar No. 149695
                                  CAID No. 16/369
                                  500 Marquette Avenue, Suite 1200
                                  Albuquerque, New Mexico 87102
                                  (505) 503-4800

                                  219 South Main Street, Suite 301
                                  Fort Worth, Texas 76104
                                  (817) 924-8600
                                  (817) 924-8603 – Fax
                                  dbj@joeckellaw.com

                                  ATTORNEY FOR PLAINTIFF




COMPLAINT                                                                   Page 7
